Citation Nr: 1214694	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected glaucoma, left eye, residual of left eye injury with bilateral conjunctivitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the RO.  

The Veteran testified from the RO at a videoconference hearing held before the undersigned Veterans Law Judge in March 2012.  

The issue of service connection for a right eye disorder, claimed as secondary to the service-connected left eye disability has been reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an evaluation in excess of 10 percent is warranted for the service-connected glaucoma, left eye, residual of left eye injury with bilateral conjunctivitis, currently evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2005).  

During the March 2012 hearing, the Veteran testified about currently experiencing symptoms of chronic headaches, eye irritation and redness, loss of vision, and high pressure, for which he underwent surgery to relieve the pressure, due to his left eye disability.  

The Board recognizes that the criteria for rating disabilities of the eye have recently changed. To whatever extent the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.  

Impairment of field vision is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The usual perimetric methods will be employed, using a standard perimeter and 3 mm. white test object.  At least 16 meridians 22 1/2 degrees apart will be charted for each eye.  The charts will be made a part of the report of examination.  Not less than 2 recordings, and when possible, 3 will be made.  The minimum limit for this function is established as a concentric central contraction of the visual field to 5º.  This type of contraction of the visual field reduces the visual efficiency to zero.  Where available the examination for form field should be supplemented, when indicated, by the use of tangent screen or campimeter.  This last test is especially valuable in detection of scotoma.  38 C.F.R. § 4.76.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  

Higher disability ratings are available for additional loss of the visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

A VA eye examination was provided in March 2010.  The examiner provided the Corrected Visual Acuity of 20/20 for the right eye and 20/25 for the left eye but did not state if this was corrected near or distance, and no current Visual Field Testing was performed.  The examiner compared results from VA examinations administered in April 2007 and December 2009; however, the examination reports did not provide the actual charts needed to determine the loss in visual field.  

In May 2011, a QTC Compensation and Pension medical examination was requested by the RO; however, a Notification of Cancelation from QTC Medical Services shows the Veteran requested that he be evaluated by VA only and the QTC request was cancelled.  

In August 2011, the RO requested that the Veteran be scheduled for a VA eye examination due to the incompleteness of the March 2010 VA examination report.  A review of the claims file shows that the scheduled examination was cancelled in September 2011 due to the Veteran's failure to report.  

The Board notes that the Compensation and Pension Exam Inquiry shows the Veteran's current address was listed as the most recent of record.  However, there is no indication in the record that a notice letter was sent to his current address or that he was actually informed of the date of the scheduled examination.  

Further, during his hearing, the Veteran testified that he missed his scheduled examination in August 2011 because mail was not delivered to the correct address.  He also has indicated his willingness to appear for a rescheduled VA examination.  

Therefore, the Board finds that the Veteran has established good cause for his failure to appear, and that the VA examination should be rescheduled.  The Veteran should be contacted at his current address on file and informed of the time and place of any such examination.  

Moreover, the Board notes that during his hearing, the Veteran testified that he is undergoing current treatment for his left eye disability at the University of California, Los Angeles Medical Center (UCLAMC).  However, the record is negative for treatment records from this facility and an attempt should be made to obtain them and associate them with the claims file.  

Finally, during his hearing the Veteran indicated that he receives continuing medical treatment at the VA.  However, the most recent VA treatment records associated with the claims file are from November 2011.  Further, the Virtual VA paperless claims processing system (Virtual VA) also does not currently include any VA treatment records.  

Accordingly, as VA medical records are constructively of record and must be obtained, the RO should associate the Veteran's VA treatment records from November 2011 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO/AMC should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify all current treatment sources for his service-connected left eye disability, to specifically include any non-VA health care providers.  The Veteran should be allowed the opportunity to submit these records himself or provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the claims folder.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  

2.  The RO should take all indicated action in order to obtain copies of any outstanding VA treatment records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Upon completion of the requested development and after any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination with an appropriate specialist to ascertain the nature and severity of the service-connected glaucoma, left eye, residual of left eye injury with bilateral conjunctivitis.  

Prior to examining the Veteran, the examiner should review the entire claims file, including the Veteran's written and oral assertions, along with a complete copy of this remand.  

The examiner should also be made aware of the applicable rating requirements for evaluating disabilities of the eye prior to the examination and, in turn, should discuss his/her findings in terms of this criteria.  Any special examinations and studies deemed necessary for a complete picture of the Veteran's service-connected disability must be completed.  

Specifically, after an attempt is made to ascertain the missing results from VA examinations administered in April 2007 and December 2009, to include the field vision testing charts, and associate them with the claims file, the examiner is requested to determine the loss in visual field and prepare a current field vision testing chart as described above.  

The examiner is requested to describe all current symptomatology of the service-connected glaucoma, left eye, residual of left eye injury with bilateral conjunctivitis.  The examiner should note the extent to which any impairment of field vision is attributable to the service-connected eye disability.  

The examiner should also distinguish, to the extent possible, and fully describe all symptomatology associated with the service-connected glaucoma, left eye, residual of left eye injury with bilateral conjunctivitis as opposed to any caused by a nonservice-connected eye disability.  

The examiner should specifically review any private and VA treatment records associated with the claims file related to treatment for the eye and set forth all examination findings and a complete rationale for any conclusion reached.  The examiner should also discuss the effects of the service-connected eye disability on the Veteran's employment and activities of daily living, if any.  

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

